
	

113 HRES 204 IH: Commending Korean American veterans of the Vietnam War for their service to the United States.
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 204
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Brady of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Commending Korean American veterans of the
		  Vietnam War for their service to the United States.
	
	
		Whereas Korean veterans of the Vietnam War served
			 honorably throughout the conflict, fighting courageously alongside the United
			 States Armed Forces and often making the ultimate sacrifice, with many later
			 becoming United States citizens;
		Whereas the United States holds as its highest ideals
			 freedom, democracy, and self-determination;
		Whereas during the Vietnam War, more than 3,000,000
			 members of the United States Armed Forces fought bravely to preserve and defend
			 these ideals with some still missing in action;
		Whereas 58,193 members of the United States Armed Forces
			 were killed, more than 300,000 were wounded, and 2,000 are missing in
			 action;
		Whereas soldiers from the Republic of Korea were sent to
			 the Vietnam War to support the United States Armed Forces and the cause of
			 freedom at the request of the United States;
		Whereas 325,517 Korean soldiers served in Vietnam from
			 1964 until the last soldier left Saigon on March 23, 1973, making Korean
			 soldiers the second largest contingent of troops sent by allies of the United
			 States;
		Whereas Korean troops fought bravely throughout the
			 theater and were known for their dedication, tenacity, and effectiveness on the
			 battlefield;
		Whereas 5,099 Korean soldiers were killed and 10,962
			 Korean soldiers were injured, many in defense of United States friends and
			 allies;
		Whereas it is estimated that 20 percent of Korean veterans
			 of the Vietnam War suffer from significant injuries including post-traumatic
			 stress disorder, total disability, and the effects of the toxic defoliant Agent
			 Orange; and
		Whereas Korean American veterans of the Vietnam War
			 honorably upheld the highest ideals of the United States through their
			 dedicated service and considerable sacrifices: Now, therefore, be it
		
	
		That the House of Representatives commends
			 Korean American veterans of the Vietnam War for their service to the United
			 States.
		
